Case 8:17-cv-02567-EAK-JSS Document 57 Filed 10/23/18 Page 1 of 3 PageID 537



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LASER PEGS IP HOLDINGS CORP.
 a Florida Corporation, and
LASER PEGS VENTURES, LLC,                              Case No. 8:17-cv-02567-EAK-JSS
a Florida Limited Liability Company,

       Plaintiffs,
v.

PANTHEON WIRELESS, INC., a Florida
Corporation, GLOBAL IMPORT US, INC.,
a Florida Corporation, YOUNG VENTURE CAPITAL,
LLC, a dissolved Florida Limited Liability Company,
BRANDON M. YOUNG, an Individual,
JENNIFER YUAN, an Individual, and
GLORIA CHANEY, an Individual,

      Defendants.
__________________________________________/

            JOINT MOTION FOR ENTRY OF CONSENT FINAL JUDGMENT

       Plaintiffs LASER PEGS IP HOLDINGS CORP. (“LPIP”) and LASER PEGS

VENTURES, LLC (“LPV”) (collectively “Laser Pegs” or “Plaintiffs”) and Defendants

PANTHEON WIRELESS, INC. (“Pantheon”), GLOBAL IMPORT US, INC. (“Global Import”),

YOUNG VENTURE CAPITAL, LLC (“YVC”), BRANDON M. YOUNG (“Young”),

JENNIFER YUAN (“Yuan”), GLORIA CHANEY (“Chaney”) (all six collectively

“Defendants”), through their respective counsel, hereby notify the Court that the parties

contemplate the execution of a Consent Final Judgment for Permanent Injunction. In support

hereof, the undersigned state:

       1.      Laser Pegs filed this action against Defendants sounding in trade dress

infringement and related acts of unfair competition.




                                                1
Case 8:17-cv-02567-EAK-JSS Document 57 Filed 10/23/18 Page 2 of 3 PageID 538



          2.    The    Parties   have   entered   into   a   Confidential   Settlement   Agreement

(“Agreement”) which contemplates execution of a Consent Final Judgment for Permanent

Injunction (“Consent Final Judgment”) as to Defendants to resolve all issues in this action and

conclude this case amicably, with each side to bear their own attorneys’ fees and costs. A true

and correct copy of the agreed to Consent Final Judgment is provided as Exhibit A.

          3.    The Parties request that the Court maintain jurisdiction over the Parties with

regards to enforcement of the Agreement as to the Consent Final Judgment.

          4.    The Court is respectfully urged to enter this Consent Final Judgment, thereby

concluding the case.

          WHEREFORE, the parties request the Court enter the Consent Final Judgment in the

form attached hereto as Exhibit A, and such other and further relief as this Court deems just and

proper.




                                                  2
Case 8:17-cv-02567-EAK-JSS Document 57 Filed 10/23/18 Page 3 of 3 PageID 539



       Respectfully submitted on October 23, 2018.



/s/ Robert H. Thornburg                          /s/Anthony Kang
Robert Thornburg                                 Anthony Kang
Florida Bar No. 630829                           Florida Bar No. 44311
E-Mail: rthornburg@allendyer.com                 E-Mail: Anthony.kang@saul.com
Joshua B. Spector                                SAUL EWING ARNSTEIN & LEHR, LLP
Florida Bar No. 584142                           200 South Biscayne Boulevard, Suite 3600
E-Mail: jspector@allendyer.com                   Miami, FL 33131
Cameron C. Murphy                                Telephone:    (305) 428-4500
Florida Bar No. 125086                           Facsimile:    (305) 808-8615
E-Mail: cmurphy@allendyer.com
ALLEN, DYER, DOPPELT                             Joseph M. Kuo
+ GILCHRIST, P.A.                                Email: Joseph.Kuo@Saul.com
1221 Brickell Ave., Suite 2400                   Saul Ewing Arnstein & Lehr LLP
Miami, Florida 33131                             161 North Clark, Suite 4200
Telephone:     (305) 374-8303                    Chicago, IL 60601
Facsimile:     (305) 374-8306                    Telephone: (312) 876-7151
                                                 Facsimile: (312) 876-0288
Counsel for Plaintiffs
                                                 Counsel for Defendants




                                             3
